Citation Nr: 1129002	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Board remanded the issue of whether new and material evidence had been received sufficient to reopen a claim for entitlement to service connection for a psychiatric disability for additional development.  The development was completed and the case was returned to the Board.  In April 2011, the claim for entitlement to service connection for a psychiatric disability was reopened and remanded to the agency or original jurisdiction for initial review of the claim on the merits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a psychiatric disability.

The Veteran's representative asserts that the Veteran has a current psychiatric disability caused or aggravated by his service-connected disabilities.  The Veteran has been awarded service connection for postgastrectomy syndrome, ventral hernias, and spermatocelectomy.  

The Veteran's representative asked the Veteran's VA psychiatrist to offer an opinion in this case.  The psychiatrist noted that in the 1960's the Veteran had a gastrointestinal hemorrhage in a bank, which was very embarrassing.  He also noted that the Veteran subsequently mentioned feeling depressed due to medical problems and surgeries.  These complaints were prior to the Veteran's first diagnosis of schizophrenia.  The psychiatrist then stated that it was his opinion that "there could be a remote possibility of a relationship between the episodes of depression and his schizophrenia."  The psychiatrist also noted that he believed the probability of these incidents being connected was very low.  

As there is some indication that service-connected postgastrectomy syndrome may have caused or aggravated a psychiatric disability, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  Thus, this issue must be remanded so that the Veteran can be provided a VA psychiatric examination and a medical opinion can be obtained.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that service treatment records show no psychiatric hospitalizations, contrary to the Veteran's assertions.  It would be to the Veteran's benefit to submit any evidence showing that he was treated for psychiatric complaints during service, and he is encouraged to do so.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VA Medical Center in Atlanta, Georgia dating since February 2011.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any psychiatric disorder that is caused by or aggravated (permanently worsened beyond natural progress) by service-connected postgastrectomy syndrome, ventral hernias, or spermatocelectomy.  If the examiner concludes that the Veteran has a psychiatric disability aggravated by one of the service-connected disabilities listed above, the examiner should quantify the degree of aggravation, if possible.  A rationale for all opinions expressed should be provided.

3.  After completing any development deemed necessary in addition to that mentioned above, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

